Citation Nr: 0925352	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  95-16 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of a simple comminuted fracture of the surgical 
neck and greater tuberosity of the right humerus with 
traumatic capsulitis.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel





INTRODUCTION

The Veteran had active duty for training from June 28, 1958 
to July 12, 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied an increased 
rating for the Veteran's service-connected residuals of a 
simple comminuted fracture of the surgical neck and healed 
greater tuberosity of the right humerus.  However, in a 
November 1998 rating decision during the course of the 
appeal, the RO granted a 10 percent disability rating from 
the date of claim (June 20, 1994), and recharacterized the 
issue as an increased rating beyond 10 percent for residuals 
of a simple comminuted fracture of the surgical neck and 
greater tuberosity of the right humerus with traumatic 
capsulitis.  The Veteran continued to disagree with the 
rating assigned.  

In October 1997, the Veteran testified at an RO hearing in 
Fort Lauderdale, Florida.  In addition, in April 1999, the 
Veteran testified at a hearing at the Board's offices in 
Washington, DC, before the undersigned Veterans Law Judge.  

In July 1999, the Board remanded the issue on appeal for 
further evidentiary development.  Due to a change in the 
Veteran's residence, in July 1999, the Veteran's claims file 
was transferred to the RO in Winston-Salem, North Carolina.

In February 2002, the Winston-Salem RO returned the Veteran's 
case to the Board for further appellate consideration.  The 
Board issued a May 2002 decision denying the claim at issue.  
The Veteran appealed this decision to the U. S. Court of 
Appeals for Veterans Claims (Court).  In a February 2003 
Order and Joint Motion of the Court, the May 2002 Board 
decision was vacated and remanded for VA to provide further 
notice to the Veteran.  In September 2003, the Board remanded 
the case yet again to the Winston-Salem RO for additional 
development and notice.  Subsequently, after another change 
in residence, the Veteran's claims file was transferred first 
to the RO in Washington, DC, and then to the RO in Baltimore, 
Maryland.

In March 2005, the Board again remanded the case to the RO 
for additional notice, for assistance in identification of 
and request for treatment records, and for compliance with a 
previous September 2003 Board Remand order (that a VA 
orthopedic examiner offer specific findings and opinions 
regarding limitations associated with the Veteran's service-
connected disability).  In July 2007, the Board once again 
remanded the claim for further development.  After the RO 
complied with the requested development, the case has been 
returned to the Board and is again ready for appellate 
action.

In a March 2007 statement, the Veteran's private attorney 
withdrew his representation of the Veteran.  In any event, by 
correspondence dated in March 2008, the Veteran confirmed the 
revocation.  Therefore, the Veteran is currently 
unrepresented in this matter.  See 38 C.F.R. §§ 20.603, 
20.607, 20.608 (2008).


FINDING OF FACT

The Veteran's right shoulder condition is characterized by 
forward elevation and abduction of the right shoulder of 90 
degrees when considering pain and other functional loss.  


CONCLUSION OF LAW

The criteria are met for a higher 20 percent disability 
rating, but no greater, for the Veteran's right shoulder 
disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 
4.40, 4.45, 4.69 4.71a, Diagnostic Codes 5201, 5202 (2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals limited compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The duty to notify was accomplished by way 
of VCAA letters from the RO to the Veteran dated in May 2005, 
July 2005, October 2005, and March 2006.  Those letters 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
increased rating claim; (2) informing him about the 
information and evidence the VA would seek to provide; (3) 
informing him about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).   

Furthermore, the March 2006 letter from the RO further 
advised the Veteran of the elements of a disability rating 
and an effective date, which are assigned when service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

With regard to the timing of VCAA notice, in Pelegrini II, 
the Court held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ, i.e., RO decision (dated December 1994), 
which is the basis of this appeal was already decided and 
appealed prior to the enactment of the current section 
5103(a) requirements in November 2000.  The Court 
acknowledged in Pelegrini II that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to a content-
complying notice and proper subsequent VA process.  Pelegrini 
II, 18 Vet. App. at 120.  The Federal Circuit Court and 
Veterans Claims Court have since interpreted this to mean 
providing any necessary notice and going back and 
readjudicating the claim, such that the essential fairness of 
the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (where the Federal Circuit Court held 
that a Statement of the Case (SOC) or Supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In the present case, VA cured the timing notice defect by 
issuing all additional VCAA notice letters prior to 
readjudicating the case by way of the most recent February 
2009 SSOC.  Therefore, because VA cured the timing error and 
because the claimant did not challenge the sufficiency of the 
notice, the Board has not erred in finding that VA complied 
with its duty to notify.  In essence, the timing defect in 
the notice has been rectified, such that there is no 
prejudicial error in the timing of VCAA notice.   

However, a content error does exist.  Specifically, none of 
the VCAA notices of record are compliant with the Court's 
recent decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), which discussed the type of VCAA notice necessary for 
an increased rating claim.  In Vasquez, the Court recently 
held that, at a minimum, a 38 U.S.C.A. § 5103(a) notice 
requires that the Secretary notify the claimant that, to 
substantiate such a claim, 

(1) the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life;

(2) if the Diagnostic Code under which 
the claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating 
a noticeable worsening or increase in 
severity of the disability and the 
effect of that worsening has on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result), the Secretary must provide at 
least general notice of that 
requirement to the claimant;

(3) the claimant must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically 
provide for a range in severity of a 
particular disability from 0 percent to 
as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life; and

(4) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

In the present case, the VCAA and Dingess notice letters of 
record are generally compliant with elements (3) and (4) 
listed above in Vazquez-Flores.  But as to elements (1) and 
(2), the Board acknowledges no VCAA notice letter of record 
specifically addresses the need for evidence demonstrating 
how a worsening of his right shoulder disability affects his 
claimant's daily life and employment, or the specific 
criteria necessary for entitlement to a higher disability 
rating for the right shoulder disability under Diagnostic 
Codes 5301 or 5302. 

In this regard, in Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the Federal Circuit Court held that any error by 
VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), concerning any element of a 
claim, is presumed prejudicial.  Further, VA, not the 
Veteran, has the burden of rebutting this presumption by 
showing the error was not prejudicial to the Veteran in that 
it does not affect the essential fairness of the 
adjudication.  To do this, VA must demonstrate:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant (see Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim"); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  

In the present case, the presumption of prejudice due to the 
content error in VCAA notice for his increased rating claim 
has been rebutted.  Throughout the long course of this 
appeal, the Veteran and his previous attorney have submitted 
personal statements, hearing testimony, and statements to 
medical practitioners discussing the Veteran's specific 
symptomatology of right shoulder range of motion, with pain 
and other functional loss per DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The Veteran also discussed at various times its 
impact on his activities of daily living and his ability to 
work.  Therefore, any content defect was cured by his actual 
knowledge of the symptoms required for a higher rating for 
his right shoulder disability.  Moreover, a reasonable person 
should have known the criteria after receiving the April 1995 
SOC, followed by numerous SSOCs.  Specifically, these 
documents provided the Veteran with a summary of the 
pertinent evidence as to his right shoulder claim, a citation 
to the pertinent laws and regulations governing a higher 
rating for his right shoulder claim, and a summary of the 
reasons and bases for the RO's decision to deny a higher 
rating for his right shoulder disorder.  Thus, the 
presumption of prejudice for the content error has been 
rebutted here. 

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), relevant VA 
treatment records, Social Security Administration (SSA) 
records, and private medical evidence as identified and 
authorized by the Veteran.  In addition, the Veteran was 
afforded VA examinations throughout the appeal to determine 
the severity of his right shoulder disorder.  The Veteran has 
also submitted several written personal statements, private 
medical evidence, and hearing testimony.  This case has been 
remanded by the Board on four separate occasions to further 
assist the Veteran.  A remand by the Board confers on the 
claimant, as a matter of law, the right to substantial 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  The Board is satisfied as to 
substantial compliance with its instructions from the July 
1999, September 2003, March 2005, and July 2007 Board 
remands.  

The Board finds the VA has made all reasonable efforts to 
assist the Veteran in the development of his claim.  
38 C.F.R. § 3.159(c).  While additional attempts to obtain 
information can always be undertaken, the Board finds that 
such an additional attempt, in light of the extensive efforts 
already performed in this case, cannot be justified.  In this 
respect, the Court has already remanded this case on one 
occasion and the Board has remanded it on four occasions.  
The Veteran's claim has been pending for over 15 years at 
this juncture.  Prompt adjudication of the claim in this 
instance is therefore paramount.  As such, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

While the Veteran's entire history is reviewed when assigning 
a disability evaluation per 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  A recent decision of the Court has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  That is to say, the Board must 
consider whether there have been times when the disability 
has been more severe than at others, and rate it accordingly.  
The relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed (in this case, 
June 1993) until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2008).  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Analysis

The Veteran's residuals of a simple comminuted fracture of 
the surgical neck and greater tuberosity of the right humerus 
with traumatic capsulitis is rated as 10 percent disabling 
under Diagnostic Code 5201, limitation of motion of the arm.  
38 C.F.R. § 4.71a.  This 10 percent rating has been in effect 
since the date his increased rating claim was received - 
June 20, 1994.  Prior to this date, his disability was rated 
as 0 percent disabling from July 13, 1958, the effective date 
of the grant for service connection.  

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees.  38 C.F.R. § 4.71, Plate I.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, for a major 
(dominant) joint, a minimum 20 percent rating is warranted 
for limitation of motion at the shoulder level (i.e., motion 
limited to 90 degrees).  A higher 30 percent rating requires 
motion limited to midway between the side and shoulder level 
(i.e., motion limited from 45 to 90 degrees).  Finally, a 
maximum 40 percent rating is warranted when motion is limited 
to 25 degrees from the side.  

The record confirms that the Veteran is right-handed.  
Therefore, the Veteran's right shoulder is on the major, 
i.e., dominant side.  See 38 C.F.R. § 4.69. 

Here, the Board finds that the overall disability picture is 
more commensurate with a higher 20 percent rating under 
Diagnostic Code 5201, so this is the rating that must be 
assigned.  38 C.F.R. § 4.7.  Specifically, a March 2000 VA 
examiner noted full range of motion of the right shoulder to 
180 degrees.  However, the examiner noted that pain began at 
90 degrees.  And for purposes of determining disability 
ratings, painful motion is equivalent to limited motion.  
See Powell v. West, 13 Vet. App. 31, 33-34 (1999).  See also 
Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995) (painful 
motion of a major joint by degenerative arthritis deemed to 
be limited motion even though a range of motion may be 
possible beyond the point when pain sets in).  Prior and 
latter VA examinations, VA treatment records, and private 
medical evidence support a finding of limited motion more or 
less at the shoulder level (90 degrees) with consideration of 
pain.  This pain is described as persistent and constant.  
Other factors of functional loss noted include tenderness, 
atrophy, weakness, and an impact on daily activities and 
employment.  As such, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 and the Deluca case have been considered and provide a 
basis for assigning a higher 20 percent evaluation under 
Diagnostic Code 5201, for limitation of motion of the right 
shoulder joint with persistent pain.  

However, the Veteran's right shoulder disability does not 
satisfy the requirements for a higher rating beyond 20 
percent.  38 C.F.R. 4.7.  Under Diagnostic Code 5201, the 
evidence of record does not show flexion or abduction of the 
right shoulder midway between the side and shoulder level 
(i.e., motion limited from 45 to 90 degrees).  In fact, even 
the current 20 percent evaluation under Diagnostic Code 5201 
may be somewhat generous given that some VA examiners 
documented right shoulder flexion and abduction greater than 
90 degrees.  See, e.g., October 2007 VA examination.  It is 
worth reiterating that the Veteran is not competent to render 
a medical opinion as to specific degree of his limitation of 
right shoulder motion without objective corroboration by a 
medical professional.  38 C.F.R. § 3.159(a)(1)-(2); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Moreover, although he is 
competent to describe factors of functional loss he has 
experienced, the functional loss present is adequately 
represented in the 20 percent rating assigned.  38 C.F.R. §§ 
4.40, 4.45; DeLuca, 8 Vet. App. at 206.  

The Board has also considered Diagnostic Code 5202 in rating 
the Veteran's right shoulder disability.  Under Diagnostic 
Code 5202 (other impairment of the humerus), recurrent 
dislocation of the scapulohumeral joint with infrequent 
episodes and guarding movement at only the shoulder level 
warrants a 20 percent rating for the major arm.  Malunion 
with moderate deformity also warrants a 20 percent rating.  
In order to warrant a higher 30 percent rating, malunion of 
the humerus with marked deformity for the major arm must be 
demonstrated.  A 30 percent rating is also warranted when 
there is recurrent dislocation of the scapulohumeral joint 
with frequent episodes and guarding of all arm movements for 
the major arm.  Evidence of fibrous union of the humerus 
supports a 50 percent rating for the major arm.  Nonunion of 
the humerus (false flail joint) warrants a 60 percent rating.  
Finally, loss of head of the humerus (flail shoulder) 
warrants a maximum 80 percent rating for the major arm.  38 
C.F.R. § 4.71a.        

Although there is evidence at the October 2007 VA examination 
of "mild" deformity of the humerus, this would only equate 
to a 20 percent rating for "moderate" deformity of the 
humerus under Diagnostic Code 5202.  There is simply no 
evidence of "marked" deformity of the humerus, loss of head 
of the humerus, nonunion of the humerus, fibrous union of the 
humerus, or recurrent dislocation to warrant an even higher 
30, 50, 60, or 80 percent rating under Diagnostic Code 5202.  
And assigning a separate and additional rating for the right 
shoulder disability under Diagnostic Code 5202 would 
constitute pyramiding, contrary to the provisions of 
38 C.F.R. § 4.14.  In effect, the Veteran is not entitled to 
a separate and additional rating for his right shoulder 
disability, as manifestations of a disability under multiple 
diagnoses (i.e., pyramiding) is to be avoided under 38 C.F.R. 
§ 4.14.  
    
Other diagnostic codes for shoulder disabilities that provide 
ratings greater than 
20 percent are not more appropriate because the facts of this 
case do not support their application.  See, e.g., 38 C.F.R. 
§ 4.71a, Diagnostic Code 5200 (for ankylosis of the 
scapulohumeral articulation); Diagnostic Code 5203, 
impairment of the clavicle or scapula with dislocation, non-
union, or malunion).  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).  There is simply no 
evidence of ankylosis, or dislocation, malunion, or nonunion 
of the clavicle or scapula.  Because the Veteran is able to 
move his right shoulder joint - although not always with 
full range of motion, by definition, his right shoulder joint 
is not immobile.  Ankylosis is the immobility 
and consolidation of a joint due to disease, injury or 
surgical procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  

In summary, resolving doubt in the Veteran' favor, the Board 
finds that the evidence supports a higher 20 percent 
disability rating, but no greater, for the residuals of a 
simple comminuted fracture of the surgical neck and greater 
tuberosity of the right humerus with traumatic capsulitis 
under Diagnostic Code 5201.  38 C.F.R. § 4.3.  

Hart Consideration

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has also considered whether a 
staged rating is appropriate.  However, the Veteran's 
symptoms have remained constant (at a 20 percent level) 
throughout the course of his pending appeal.  As such, his 20 
percent rating is effective throughout the course of the 
appeal from June 1994, the date his claim for an increased 
rating was received.  Any staged rating would 
be unjustifiable.  

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  
Initially, since the rating criteria reasonably describe the 
claimant's disability level and symptomatology, the Veteran's 
disability picture is contemplated by the Rating Schedule, 
such that the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Peake, 22 
Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  In this 
regard, the rating criteria clearly account for factors of 
functional loss described by the Veteran.
  
In any event, the Board finds no evidence that the Veteran's 
right shoulder disability markedly interferes with his 
ability to work, meaning above and beyond that contemplated 
by his separate schedular ratings.  Generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1; 
VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 
337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In fact, the record discloses that the Veteran has 
been retired since 1989 due to many nonservice-connected 
disorders.  Finally, there is no evidence of any other 
exceptional or unusual circumstances, such as frequent 
hospitalizations due solely to his service-connected right 
shoulder disability, to suggest he is not adequately 
compensated for his disability by the regular Rating 
Schedule.  VAOPGCPREC 6-96.  His evaluation and treatment for 
his service-connected right shoulder disability has been 
primarily on an outpatient basis.  




ORDER

A higher disability rating of 20 percent for residuals of a 
simple comminuted fracture of the surgical neck and greater 
tuberosity of the right humerus with traumatic capsulitis 
is granted, subject to the laws and regulations governing the 
payment of VA compensation.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


